—Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered December 6, 1982, convicting him of attempted kidnapping in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence presented at trial was sufficient to establish beyond a reasonable doubt that defendant committed the crime of attempted kidnapping in the second degree. Furthermore, defendant’s reliance on the merger doctrine is misplaced. Here, as in People v Dodt (92 AD2d 1063, 1064, revd on other grounds 61 NY2d 408), "there was a total absence of any evidence of the commission or attempted commission of any other crime to which the abduction of the victim was incidental or inseparable from, and therefore there was nothing into which the kidnapping could merge”.
Defendant has failed to preserve for appellate review the issue of whether certain expert testimony was properly admitted. In any event, it was not error to admit the testimony in question (see, People v Allweiss, 48 NY2d 40). Lazer, J. P., O’Connor, Niehoff and Hooper, JJ., concur.